AO 345D (Rev. 02/18) 9 Judgment in a Criminal Case for Revocations
Sheet 1

 

 

 

UNITED STATES DISTRICT COURT

Middle District of Alabama

UNITED STATES OF AMERICA Judgment in a Criminal Case

Vv. (For Revocation of Probation or Supervised Release}

BERNARD HIMES
Case No, 3:15¢r508-01-JFD

USM No. 16100-002

Stephen P. Ganter
Defendant’s Attorney

 

THE DEFENDANT:
Wi admitted guilt to violation of condition(s) _ 4 Of the petition of the term of supervision. _ filed 5/30/2019
O was found in violation of condition(s) count(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:
“The defendant plead no contest to violations 1-3 of the petition.

Violation Number Nature of Violation Violation Ended

1 The defendant committed another federal, state or local crime. 05/26/2019
2 The defendant committed another federal, state or local crime. 05/26/2019
3 The defendant committed another federal, state or local crime. © 05/26/2019

The defendant is sentenced as provided in pages 2 through 3 of this judgment, The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

O The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any —
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances,

 

 

 
 
 

 

Last Four Digits of Defendant’s Soc. Sec, No.: 5534 08/07/2019
Date of Imposition
Defendant’s Year of Birth: 1962 C a
City and State of Defendant’s Residence: Sel ee Judge
Notasulga, Alabama
ed JOEL F. DUBINA- UNITED STATES CIRCUIT JUDGE

 

Name and Title of Judge

| t\\'

‘Date

 
AQ 245D (Rev. 02/18} Judgment ina Criminal Case for Revocations
Sheet JA

 

Judgment—Page 2 of 3

DEFENDANT: BERNARD HIMES
CASE NUMBER: 3:15cr508-01-JFD

ADDITIONAL VIOLATIONS
Violation
Violation Number Nature of Violation Concluded
4 The defendant left the judicial district without permission of the court or 05/26/2019

probation officer.
AO 245D (Rev. 02/18) = Judgment ina Criminal Case for Revocations
Sheet 2— Imprisonment

Judgment ~- Page 3 of
DEFENDANT: BERNARD HIMES
CASE NUMBER: 3:15¢r508-01-JFD

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

11 Months. The term of supervised release imposed on July 21, 2016 is hereby revoked.

Mf The court makes the following recommendations to the Bureau of Prisons:

The court recommends that the defendant be designated to a facility where intensive drug treatment and alcohol
treatment are available.

M The defendant is remanded to the custody of the United States Marshal.

C The defendant shall surrender to the United States Marshal for this district:

O at O am O p.m. on

 

O as notified by the United States Marshal.

C1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O before 2 p.m. on

 

as notified by the United States Marshal.

CO sas notified by the Probation or Pretrial Services Office.

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
~ UNITED STATES MARSHAL
Va ee er

DEPUTY UNITED STATES MARSHAL
